Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on May 27, 2021 is acknowledged.
Claims 1-17 are pending in this application.


Restriction
Applicant's election with traverse of Group 1 (claims 1-8 and 10-15) and the election of S. maltophilia as the species of infection, a biofilm associated infection, bronchiectasis non-associated with cystic fibrosis and concurrent administration in the reply filed on May 27, 2021 is acknowledged.  The traversal is on the ground(s) that “the presently claimed invention is directed to a method of treating a bacterial infection in patients in need thereof, said method comprising…consisting of N-acetylcysteine, colistin, and a carrier…” Applicant argues that “…the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claims…the study presented in Jaruratanasirikul requires, in addition to colistin and NAC as presently claimed, the concomitant presence of sulbactam, a bactericidal compound. Accordingly, in virtue of the presence of the close transitional phrase “consisting of” Jaruratanasirikul cannot be used to sustain a lack of unity of invention.” This is not found persuasive because at the time of the restriction requirement, the claims did not recite a transitional phrase “consisting of”. Only after the restriction requirement, and in response to the restriction requirement, the claims filed on May 27, 2021 added the transitional term . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 16-17 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-8 and 10-15 are examined on the merits in this office action.



Objections
3.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to a synergistic...” at line 1 of the abstract. Further, at lines 2 and 7, the abstract recite, "NAC," “CF” and “COPD”. Applicant should correct these informalities. See MPEP 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
4.	Claim 5 is objected to for the following minor informality: claim 5 contains the acronym “COPD”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., chronic obstructive pulmonary disease (COPD). The abbreviations can be used thereafter.
5.	Claim 6 is objected to for the following minor informality: Claim 6 recites, “bacterial infection caused by caused by S. maltophilia strain…” The claim repeats the term “caused by” in the claim. This error should be corrected. 
6.	Claim 15 is objected to for the following minor informality: Claim 15 recites, “…administered via the same of different modes of administration”. There appears to be a spelling error in the claim. The term “of different” should be corrected to “or different”. 





Rejections
35 U.S.C. 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
11.	Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfredsson et al (Eur J. Respir Dis, 1987, 790: 213-217, filed with IDS) in view of Blasi et al (Respiratory Medicine, 2016, 117: 190-197), Quershi et al (Clinical Infectious Disease, 2015, 60: 1295-1303), and Hogardt et al (J of Antimicrobial Chemotherapy, 2004, 54: 1057-1061).
12.	Alfredsson et al teach a synergistic effect of NAC in the concentration 12.5 g/l and colistin in P. aeruginosa (see p. 214, right column, “Colistin” and abstract). Alfredsson et al teach that the NAC and colistin were in Mueller-Hinton broth (BBL) (see p. 213, right column, “Material and Methods”). Alfredsson et al teach the administration of the NAC and colistin together (see p. 214, right column, “Colistin”). In regards to claim 10, the claim 10 recites an end results.  With respect to “wherein NAC is able to prevent in vivo emergence of colistin resistance, during colistin treatment regimens (claim 10)” according to MPEP 2111.04: "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 

	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular active method steps; the claim only recites an intended result of a process step.
The difference between the reference and the instant claims is that the reference does not teach S. maltophilia or A. baumannii strain, infection is a biofilm-associated infection, and respiratory tract disease.
13.	However, Blasi et al teach the effect of N-acetylcysteine on biofilms for the treatment of respiratory tract infections (see Title). Blasi et al teach biofilm formation may be involved in many infections, including ventilator-associated pneumonia, cystic fibrosis, bronchiectasis, bronchitis, and upper respiratory airway infections…NAC is effective in inhibiting biofilm formation (see abstract, “Results”). Blasi et al teach that Pseudomonas aeruginosa and Acinetobacter baumannii are the most frequent bacteria that colonize the devises (see p. 190, left column, 2.1.1). Blasi et al teach that in cystic fibrosis, the ability of P. aeruginosa to form biofilms is thought to be the primary reason for its survival in the CF lungs…other pathogens such as Burkholderia cepacia complex, Staphylococcus aureus, Achromobacter xylosoxidans, and Stenotrophomanoas maltophilia have also been identified in CF and are related to biofilm formation (see p. 190, right column, 2.1.2.1). Blasi et al teach that a role of biofilms in patients with COPD, biofilms may be involved in the vicious cycle of infection/inflammation leading to disease progression in patient with COPD (see p. 190, right column, 2.1.2.2). Blasi et al teach that in non-cystic fibrosis bronchiectasis, bacterial biofilm formation by P. aeruginosa or Klebsiella pneumonia is common (see p. 190, right column, 2.1.2.3).
14.	Quershi et al teach that with an increase in the use of colistin methansulfonate (CMS) to treat Acinetobacter baumannii infections, colistin resistance is emerging (see p. 1295, “Background”). Quershi et al teach different patients with colistin-resistant A. baumannii including COPD patients (see Table 1).
15.	Hogardt et al teach that polymyxin E exhibited higher MICs than polymyxin B activity against P. aeruginosa in CF patients (see p. 1057, “Results”). Hogardt et al teach that P. aeruginosa is the predominant respiratory pathogen among CF patients, causing chronic pulmonary infections…P. aeruginosa as well as other CF pathogens, such as Stenotrophomonas maltophilia and Acrhomabacter xylosoxidans, are resistant to most of the commonly used antibiotics…Colistin, often termed polymyxin E…The potent antibacterial activity of polymyxin favors its use in the treatment of infections with multidrug-resistant bacteria (see p. 1057, Introduction).
16.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Alfredsson et al, Blasi et al, Quershi et al and Hogardt et al since all the references teach treatment of bacterial infection involved in respiratory diseases. One of ordinary skill in the art would be motivated to combine with a P. aeuroginosa, Blasi et al teach the NAC effect on the CF, COPD, non-cystic fibrosis bronchiectasis and COPD patients and that P. aeruginosa and A. baumannii are the most frequent bacteria in respiratory infections, Qureshi et al teach that colistin-resistant A. baumannii strains, and Hogardt et al teach the polymyxin (also known as colistin) is effective in treating P. aeruginosa and S. maltophilia. One of ordinary skill in the art would expect that combination of NAC and colistin would have synergistic effect on A. baumannii and S. maltophilia strains. The MPEP states that  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed P. aeuroginosa, one would expect that the NAC and colistin administration would also have synergistic effect of other respiratory bacterial strains, P. aeruginosa and S. maltophilia, in view of the teachings of Blasi et al, Quershi et al and Hogardt et al. Therefore, the combined references are prima facie obvious over the claims 1-8 and 10-15.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654